Case 17-05815-5-SWH         Doc 104 Filed 10/24/18 Entered 10/24/18 15:30:21              Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION

  IN RE:                                       )
                                               )
  CHRISTOPHER LEON BROWN                       )         CASE NO. 17-05815-5-SWH
  TRACY MICHELLE BROWN,                        )         CHAPTER 7
                                               )
                        DEBTORS.               )


                       AMENDMENT TO CERTIFICATE OF SERVICE

         The undersigned hereby certifies that she served a copy of the Motion for Order Confirming
  That The Automatic Stay is Not in Effect and Notice of Motion filed on October 5, 2018 on behalf of
  Santander Consumer USA Inc. on the Debtors at their correct address by depositing copies of same
  in a depository under the exclusive care and custody of the United States Postal Service, in a
  postage-paid envelope, addressed as follows:

                                    Christopher and Tracy Brown
                                      11803 Wake Bluff Drive
                                        Raleigh, NC 27614

         This the 24th day of October, 2018.

                                        KIRSCHBAUM, NANNEY, KEENAN & GRIFFIN, P.A.


                                        s/___Pamela P. Keenan________________
                                        Pamela P. Keenan
                                        N.C. State Bar No. 20328
                                        Attorneys for Santander Consumer USA Inc.
                                        P. O. Box 19766
                                        Raleigh, NC 27619-9766
                                        Telephone: (919) 848-0420
                                        Facsimile (919) 848-8755




                                                   -1-
